 424DECISIONSOF NATIONALLABOR RELATIONS BOARDChicago TheatricalProtective Union Local No. 2, I.A.T.S.E.andMidwest NewsReel Theatres,Inc.Case No. AO-80. Octo-ber 30, 1964ADVISORY OPINIONThis is a petition filed on September 3, 1964, by Chicago TheatricalProtective Union, Local No. 2, I.A.T.S.E., herein called Petitioner,for an Advisory Opinion in conformity with Section 102.98 and102.99 of the Board's Rules and Regulations, Series 8, as amended.On September 9, 1964, Midwest News Reel Theatres, Inc., herein-after called the Employer, filed a response to petition for AdvisoryOpinion. Thereafter Ross M. Madden, Regional Director for Region13, filed a motion to intervene and for leave to file statement settingforth jurisdictional information developed in the course of his in-vestigation of unfair labor practice charges in Case No. 13-CB-1731filed by the Employer against the Petitioner.Subsequently, on Sep-tember 18, 1964, the Petitioner filed a response to the Regional Di-rector'smotion in which it requested an investigative hearing.OnSeptember 28, 1964, the Employer filed a rebuttal to the petitioner'sresponse.The Regional Director's motion to intervene and to file astatement is hereby granted.The Petitioner's request for a hearingin this proceeding is hereby denied as the Board's Advisory Opinion,procedures do not provide for or contemplate such a hearing.'In pertinent part the petition, the response to the petition, the in-tervention and statement, the response to the intervention and state-ment, and the rebuttal to that response allege as follows:1.The Employer has filed a complaint in the Chancery Divisionof the Circuit Court of Cook County (Case No. 64 CH 508), seekinginjunctive relief and compensatory and punitive damages in the sumof $350,000 against the Petitioner and other individuals.While de-nying the motion for injunctive relief on the grounds that it "did nothave jurisdiction over the subject matter because jurisdiction existsin the National Labor Relations Board," the Court granted leave tothe Employer to refile in the event the Board declines to exercisejurisdiction.2.The Employer is an Illinois corporation operating a motion pic-ture theatre, known as the Loop Theatre, in Chicago, Illinois. Itsannual gross business does not exceed $300,000.Mid Central The-1 See Section 102 98-102.104, Board'sRules and Regulations,Series 8, as amended, andSection 101.39-10141, Statements of Procedure;Arena Lounge,Inc.,145 NLRB 315.149 NLRB No. 43. CHICAGO THEATRICAL PROTECTIVE UNION 2, I.A.T.S.E.425atre, Inc., herein called Mid Central, is an Illinois corporation, op-erating the Carnegie Theatre in Chicago, Illinois, a mile away fromthe Loop Theatre. Its annual gross volume of business does notexceed $200,000.For rental of the films exhibited at the Loop andCarnegie Theatres, the Employer and Mid Central each pay 30 per-cent of its gross revenues to the film producers.During 1963 filmrentals for the Loop Theatre amounted to $84,549.95, and for theCarnegie Theatre, $59,971.58.The films exhibited at the Loop andat the Carnegie Theatres are produced outside the State of Illinoisbut are distributed in Chicago, Illinois, by local distributors.3.The Loop Theatre and Carnegie Theatre each has its own man-ager, who is exclusively responsible for the policy of the theatre, forhiring, firing, and directing of personnel, and for rates of pay andworking conditions.However, Oscar Brotman and family and Leon-ard Sherman and family each owns one-half of the stock of the Em-ployer and of Mid Central.4.Oscar Brotman and Leonard Sherman also each hold 10 percent ofthe stock interest in Enterprises, Inc., an Illinois corporation whichowns the Aragon Ballroom, located 6 miles north of the Loop Theatrepresumably in Chicago, Illinois.The ballroom is now closed for regu-lar operations but is rented occasionally for special events.The grossreceipts for the operation of Aragon Ballroom, allegedly uncertain,sporadic, and incapable of estimate or forecast, have never exceeded$50,000 annually under its current ownership and management.5.Oscar Brotman and wife and Leonard Sherman and family own20 percent interest in the two partnerships operating the Oasis Out-door Theatre and the Hillside Theatre in the Chicago area.No com-merce data with respect to the operations of these theatres have beensubmitted.6.Contrary to the Employer, the Petitioner alleges that the Em-ployer,Mid Central, Enterprises Inc., and the partnerships owningtheHillside and Oasis Theatres, constitute a single employer forjurisdictional purposes because "Oscar Brotman maintains close di-rect personal control of employee relations and of the operations" ofthe theatres; and it further alleges that a hearing (the request forwhich has been denied) would establish that the operations of thecombined single employer would meet the Board's discretionaryjurisdictional standards.7.By letter dated August 27, 1964, the Board's Regional Office ad-vised the Employer's attorney to withdraw the charge in Case No.13-CB-1373 because "based upon the jurisdictional information sub- 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitted by you, it does not appear that the Charging Party meets thejurisdictional standards as set forth by the Board." Subsequently,the Employer withdrew the charge.On the basis of the above, the Board is of the opinion that :1.The Employer, Mid Central, Enterprises, Inc., and the partner-ships owning the Oasis and the Hillside Theatres are retail enter-prises engaged in the operation of motion picture theatres and aballroom in and about Chicago, Illinois.Combined Century The-atres, Inc., et al.,120 NLRB 1379;Motion Picture Operators Unionof Essex County, Local 244, et al.,126 NLRB 376.2.The Board's current standard for the assertion of jurisdictionover retail enterprises within its statutory jurisdiction is an annualgross volume of business of at least $500,000.Carolina Supplies andCement Co.,122 NLRB 88, 89.3.The annual purchases from local distributors of film producedoutside the State of Illinois, constituting inflow underSiemons Mail-ing Service, Inc.,122 NLRB 81, 85, establish the Board's legal orstatutory jurisdiction over the Employer and the other theatres in-volved herein.However, it is not established that the annual grossvolume of business of the Employer and each of the operators of theother theatres and ballroom individually meets the test for invokingthe Board's discretionary standards for the assertion of jurisdictionover retail enterprises.4.The documents submitted by the parties hereto do not containsufficiently adequate commerce data to establish whether the annualgross volume of business of the Employer and the other three the-atres and ballroom operators involved herein, assumingarguendothat all or part of them constitute a single employer for jurisdic-tional purposes, satisfies the Board's discretionary retail standard.If, in fact, the annual gross volume of business of such combinedsingle employer is $500,000 or more, the Board would assert jurisdic-tion under itsCarolina Suppliesstandard; on the other hand, if it isless than $500,000, the Board would not assert jurisdiction. In thecircumstances herein, however, the Board is unable to make a mean-ingful jurisdictional determination.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, ' as amended, that on theallegations herein presented, the Board is unable to conclude whetheror not it will assert jurisdiction herein with respect to labor disputescognizable under Sections 8, 9, and 10 of the Act.MEMBER LEEDOM took no part in the consideration of the aboveAdvisory Opinion.